On Application for Rehearing.
We have determined to grant a re-hearing- of this cause because of doubt whether we were correct in saying that Kirkpatrick & Co. are charged with knowledge that one of the members of the firm was diverting- its property to his own use, and must therefore be held to accountability for it to the firm’s creditors.
The letters of instructions were signed in the firm-name, and it may bb that in the absence of complaint by Burns, a creditor would be powerless to interfere to prevent the disposing of the property otherwise than was ordered in those letters, or to hold Kirkpatrick responsible for obeying the direction contained in them. The attention of Counsel is directed to that mew of the matter.
Rehearing granted.